Citation Nr: 1532851	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  11-18 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for post traumatic epilepsy, and, if so, whether the Veteran is entitled to service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In February 2015, the RO reopened and denied the Veteran's claim. Regardless however, because the record contains a previously denied service connection claim, the Board must make an independent determination on whether new and material evidence has been submitted. See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380   (Fed. Cir. 1996).

The Veteran testified at a travel board hearing in June 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

At his hearing, the Veteran waived his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of service connection for post traumatic epilepsy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. In an unappealed September 1971 RO decision, service connection for post traumatic epilepsy was denied.
 
2. New evidence received since the September 1971 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for post traumatic epilepsy.


CONCLUSIONS OF LAW

1. The September 1971 RO decision denying service connection for post traumatic epilepsy is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014). 

2. New and material evidence has been received since the RO's September 1971 decision, and the claim of service connection for post traumatic epilepsy is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 1971 rating decision, the RO denied the Veteran's claim for service connection for post traumatic epilepsy on the basis that there was affirmative evidence that the condition was due to a head injury prior to service.  The Veteran did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the September 1971 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

In this case, since that initial denial, the Veteran has provided evidence from a private medical physician that suggests a nexus between the Veteran's current condition and service.  Specifically, in July 2012, S.M., D.O. opined that she "clinically suspect[ed] [the Veteran's] seizure disorder could be service related."  In October 2012, she wrote that her "clinical suspicion [was] that the patient returned from a stress filled environment, sleep deprived, and that is what contributed to his seizure."  In October 2013, she noted that she believed "that the combination of recent combat duty, sleep deprivation, and a seizure would all be correlated and substantiated by the statement of some emotional disturbance."  These opinions are new, because they were not available to the RO when deciding the Veteran's claim in 1971.  They are also material, because they relate directly to an unestablished fact necessary to substantiate the claim, namely, a nexus between service and the Veteran's condition.  As such, the Board reopens the Veteran's claim.

Given the granting of benefits, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

The Veteran's petition to reopen a claim of service connection for post traumatic epilepsy is granted.


REMAND

The Veteran suffered his first grand mal seizure within six weeks of his discharge from the military.  He has had two more since, and is on constant anti-seizure medication.  In his June 2015 hearing, the Veteran stated that his doctors still did not know what triggered the onset of his seizure, but Dr. S.M. has opined that the condition is likely related to service.

The VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  In this case, there is clear evidence of a current condition, and evidence from Dr. S.M. that the Veteran's condition may be related to conditions of service.  Because of this, the Board remands for an examination.

Additionally, there is conflicting evidence regarding a car accident that may or may not have occurred prior to service.  Regardless of whether the car accident occurred, however, the Veteran's Report of Medical Examination upon entrance made no note of any prior injury or condition, triggering a presumption of soundness analysis.  When a veteran's medical examination upon entry shows no prior condition, the veteran is presumed sound upon entry unless there is clear and unmistakable evidence that the veteran's condition preexisted service, and that it was not aggravated by service.  Because the Veteran was noted as sound upon entry, the Board seeks a medical opinion to clarify whether the presumption of soundness applies.

The Board also remands because the Veteran had another seizure within the past year, and the Board would like to afford the Veteran the opportunity to supplement the record with updated medical records from his treatment for the seizure.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any treatment for his seizures in February 1998 and January 2015.  The AOJ must request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for post traumatic seizures.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured.

The attempts to obtain this information, as well as any negative response, should be documented in the claims folder. If the record is unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

2. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's post traumatic epilepsy, so a new examination and opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) The Veteran's service treatment records, including his entrance examination, on which the Veteran is reported to be sound upon entry, and his report of medical history upon entry, where he indicated he had a history of headaches.

ii) The Veteran's treatment records from his first 1971 seizure.

iii) The letters from Dr. S.M. from October 2009, September 2010, July 2012, October 2012, and October 2013, discussing her diagnosis, prognosis, and potential causes of the Veteran's condition.

c) The examiner must provide an opinion including specific findings as to the following:

i) Whether it is medically undebatable that the Veteran's post traumatic epilepsy preexisted his entry into active military service.

ii) If it is found as medically undebatable that his post traumatic epilepsy clearly preexisted service, whether it is also medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

The examiner is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."

iii) If the examiner concludes it is not medically undebatable that the Veteran's post traumatic epilepsy existed prior to service, or not medically undebatable that the condition was not aggravated in service, determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's post traumatic epilepsy began during active service or is related to any incident of service, or whether it began within one year of separation from active duty.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


